Citation Nr: 1606575	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  03-34 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from February 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the Veteran's claim in February 2006 and in May 2008 denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2008 Order, the Court granted VA's motion for remand and remanded the Veteran's claim to the Board for readjudication consistent with VA's September 2008 motion for remand.  

The Veteran testified at an August 2004 Board hearing before the undersigned Veterans Law Judge Montgomery, Alabama.  A transcript of the hearing is of record.

Subsequent to the Supplemental Statement of the Case issued in January 2008, additional records were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction.  In light of the grant of the Veteran's claim, there is no prejudice to the Veteran in the Board considering this evidence in the first instance.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral foot disorder is related to his active service.  
CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014). 

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

With respect to the first element of direct service connection, the evidence of record indicated that the Veteran had a current diagnosis related to his bilateral feet.  See, e.g., June 2002 VA Examination Report (noting diagnoses of anhidrosis and onychomycosis).  

With respect to the second and third element of direct service connection, the Veteran has contended that his bilateral foot disorder began in service as a result of a chemical spill.  On an April 2002 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran listed a bilateral foot condition as beginning in 1976 and stated that this condition "has persisted over the years" since his active service.  The Board notes that the Veteran's service treatment records (STRs) are silent as to any bilateral foot conditions or reference to an in-service chemical spill.  In addition, the Veteran's February 1977 separation examination report noted a normal clinical evaluation of the Veteran's feet and on the accompanying February 1977 report of medical history, the Veteran denied having ever had or having now foot trouble.  

While the Veteran's STRs did not contain information relating to the reported in-service chemical spill, various lay statements from the Veteran over an extended time period are of record relating to the reported in-service chemical spill.  These statements were generally consistent as to the reported in-service chemical spill.  For example, the June 2002 VA examination report noted that the Veteran reported paint remover being spilled and going into his shoes and that he then went to sick bay and received cream.  At the August 2004 Board hearing, the Veteran provided more detailed testimony regarding the reported in-service incident.  His testimony again stated that while in service, chemicals spilled and "soaked" his tennis shoes.  See August 2004 Board Hearing Transcript, page 3.  The Veteran further testified that he felt burning and tingling and went "to the VA Medical Center on base," where he was treated and provided with cream.  See id.  The Veteran later referenced being treated in service following the reported chemical spill in Pearl Harbor "in the naval hospital."  See id. at 11.  Also, a November 2004 VA podiatry treatment note noted that the Veteran reported having foot pain since active duty and stated that a "chemical spilled into his shoes and has had problems since then."  Various additional lay statements provided generally consistent reports of the in-service chemical spill.  For example, in a February 2008 statement, the Veteran described an in-service chemical spill that splashed all over his feet and that he went to the hospital and was given a cream; in a January 2011 statement, the Veteran described an in-service incident of chemical spilling onto his feet, going to the base hospital and being given a cream; and in a December 2014 statement, the Veteran referenced while in service a chemical spilling on both of his feet.

As referenced, the Veteran has provided various lay statements over an extended period of time (dating from 2002 to 2014) related to an in-service chemical spill that were generally consistent.  The Veteran reported the in-service chemical spill as spilling onto his feet and that he received treatment following this incident.  The Board notes that the Veteran is competent to report an in-service chemical spill that affected his feet.  As such, and when considering the Veteran's consistent reports over an extended period of time and resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's reports of an in-service chemical spill that affected his feet to be credible.

With respect to a nexus between the Veteran's current bilateral foot disorder and his competent and credible reported in-service chemical spill that affected his feet, the Veteran was afforded a VA examination in June 2002.  As noted, the examination report referenced the reported in-service chemical spill that affected the Veteran's feet.  The examination report stated under the diagnosis section "[c]hemical burns of the feet resulting in anhidrosis and onychomycosis."  This statement clearly relates the Veteran's current bilateral foot disorder to the Veteran's in-service chemical spill (the Veteran's reports of which the Board has found to be competent and credible).  The Board notes that this is the only competent evidence of record addressing the etiology of the Veteran's bilateral foot disorder and that there is no competent evidence of record to the contrary of the positive June 2002 VA opinion.     

Upon review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's bilateral foot disorder is related to his active service.  As discussed above, the evidence of record shows that the Veteran has a current bilateral foot disorder, the Board has found the Veteran's reports of an in-service chemical spill that affected his feet to be competent and credible and a competent nexus opinion (the June 2002 VA opinion) is of record connecting the current disability to the in-service incident.  As such, the Veteran has met all the requirements for direct service connection.  The criteria for entitlement to service connection for a bilateral foot disorder have therefore been met and the Veteran's claim is granted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R.    §§ 3.102, 3.303 (2015).


ORDER

Entitlement to service connection for a bilateral foot disorder is granted.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


